128 U.S. 488 (1888)
QUIMBY
v.
BOYD.
No. 121.
Supreme Court of United States.
Submitted November 19, 1888.
Decided November 26, 1888.
ERROR TO THE SUPREME COURT OF THE STATE OF COLORADO.
Mr. George A. King for the motion.
No one opposing.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This is a writ of error to a judgment of the Supreme Court of Colorado in affirmance of a judgment rendered on a verdict in favor of defendants in error in the District Court of El Paso County, in that State, against plaintiffs in error, for the recovery of a certain lode and mining claim known as the Paymaster Lode, situated in the Monarch Mining District in Chaffee County, Colorado, which defendants in error alleged had been duly located under the mining laws of the United States by one Shepard, from whom they purchased, and upon which plaintiffs in error had, as they averred, unlawfully entered.
The errors assigned are that the court erred in holding the record to have sufficiently identified the mining claim of defendants in error; that the record of such claim, "three hundred feet wide by fifteen hundred feet in length, was valid without reference to the vein or its relative position to the boundaries;" that the original location in marking the boundaries of the claim might, in that mining district, "where claims were limited to one hundred and fifty feet on each side of the centre of the vein, take thirty-three feet on one side and make *489 up for the deficiency by taking two hundred and sixty-seven feet on the other side; that the annual labor performed by defendants in error on their alleged claim for the year 1880 "should not be measured by its actual value when done, but by a speculative value in advance;" that judgment should have been given for plaintiffs in error, and not for defendants in error.
We do not find that in the trial court or in the Supreme Court of the State the fact that the claim of plaintiffs below followed in its length the general course of the vein, or that the side lines were substantially parallel with, and the end lines at right angles to, the vein, was drawn in question, and it is therefore too late to do so here as the basis of jurisdiction, and in our view the other alleged errors involved questions either of fact or of state and not of Federal law.
The motion to dismiss the writ of error is therefore sustained.